DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group III (encompassing claim 35, as well as claims 36-38, 40, 42-43, 45 and 48-57 as currently presented) and the species of tag coupling to the terminal phosphate by a “triazole” in the reply filed on 1/20/2021 is acknowledged.
3.	Claims 22, 34-38, 40, 42-43, 45 and 48-57 are pending in the application.  Claims 22 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 35-38, 40, 42-43, 45 and 48-57 are currently under examination.
Claim Objections
4.	Claim 35 is objected to because of the following informalities: in step (a), “contacting the single-stranded nucleic acid, wherein the single-stranded nucleic acid is in an electrolyte solution which is in contact with a nanopore in a membrane and wherein the single-stranded nucleic acid has a primer hybridized to a portion thereof, a nucleic acid polymerase and a tagged nucleotide under conditions…” should be changed to “contacting the single-stranded nucleic acid, wherein the single-stranded nucleic acid is in an electrolyte solution which is in contact with a nanopore in a membrane and wherein the single-stranded nucleic acid has a primer hybridized to a with a nucleic acid polymerase and a tagged nucleotide under conditions…” for more clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 35-38, 40 and 45 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. (US 2013/0264207 A1).
Regarding claims 35-36
Ju et al. teach, throughout the whole document and particularly paragraphs [0014]-[0021], a method for determining the nucleotide sequence of a single-stranded nucleic acid (e.g., DNA) comprising: (a) contacting the single-stranded nucleic acid (e.g., DNA), wherein the single-stranded nucleic acid is in an electrolyte solution which is in contact with a nanopore in a membrane and wherein the single-stranded nucleic 
Regarding claim 37
The method according to Ju et al., wherein the number of phosphates in the poly-phosphate moiety of each tagged nucleotide is the same and the type of tag on each tagged nucleotide is different from the type of tag on each of the other three tagged nucleotides (see paragraph [0017]). 
Regarding claim 38
The method according to Ju et al., wherein each tag comprises nucleotides, oligonucleotides, peptides, polyethylene glycol (PEG), oligo-saccharides, carbohydrates, peptide nucleic acids (PNA), vinyl polymers, other water-soluble polymers or any combination thereof (see paragraphs [0077]-[0078]; Figures 16 and 19).
Regarding claim 40
The method according to Ju et al., wherein each poly-phosphate moiety comprises at least 3 phosphates, or from 4 to 6 phosphates (see paragraphs [0015]-[0016]).
Regarding claim 45
The method according to Ju et al., wherein each tag is selected from the group consisting of the tags listed in Table 4 or 5, or wherein each tag comprises a chemical modification selected from the group consisting of the chemical modifications listed in Table 6, or wherein each tagged nucleotide is selected from the group consisting of the tagged nucleotides listed in Table 4 (see paragraphs [0383]-[0389]; Figures 16 and 19).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 35-38, 40, 42-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2013/0264207 A1) as applied to claims 35-38, 40 and 45 above, and further in view of Hardin et al. (US 2011/0165652 A1).
Ju et al. teach the method of claims 35-38, 40 and 45 as discussed above.  Although Ju et al. generally teach that various reactive or functional groups, including azide and alkyne, may be used in the coupling of the tag to the terminal phosphate (see paragraph [0383]; Table 1; Figure 16), Ju et al. do not specifically disclose the species of tag coupling to the terminal phosphate by a “triazole”, wherein each triazole is formed by a reaction between an azide and an alkyne, and wherein each triazole has the structure as recited in instant claim 43.
However, Hardin et al. teach that triazole “click” chemistry may be used for synthesizing such tagged nucleotides, wherein each triazole is formed by a reaction between an azide and an alkyne, and wherein each triazole has the structure as recited in instant claim 43 (see paragraphs [0016] and [0205]-[0209]; Figures 4 and 61).  Hardin et al. further teach that the triazole “click” chemistry-based coupling approach offers 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use triazole “click” chemistry-based coupling approach, as taught by Hardin et al., in the method of Ju et al. for the coupling of the tag to the terminal phosphate, because: (1) Ju et al. generally envisioned the use of azide and alkyne functional reactive groups for the coupling of the tag to the terminal phosphate (see paragraph [0383]; Table 1; Figure 16); (2) the triazole “click” chemistry-based coupling approach would offer many advantages, such as the coupling reaction being modular, wide in scope, high yielding, creating only inoffensive by-products (that can be removed without chromatography), being stereospecific, simple to perform, and requiring benign or easily removed solvent (see Hardin et al., paragraph [0205]).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Allowable Subject Matter
11.	Claims 48-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639